IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,109


EX PARTE BRUCE JOSEPH RATTLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER F-0250865 IN THE 194TH JUDICIAL DISTRICT COURT
DALLAS COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of possession of a controlled substance, and punishment was assessed at 40 years
imprisonment.  Applicant appealed, and his conviction was affirmed.  Rattler v. State, No.
05-03-00427 (Tex. App. -- Dallas, delivered December 15, 2003, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed.  The trial court, based upon an affidavit from appellate
counsel, recommended that relief be granted.  The record reflects that counsel did not timely
inform Applicant that his conviction had been affirmed because Applicant had been assigned
a new identification number and transferred to a different unit within the Institutional
Division of the Texas Department of Criminal Justice.  Thus, he did not receive counsel's
otherwise timely letter informing him of the opinion by the court of appeals.  
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number F-0250865
from the 194th Judicial District Court of Dallas County.  Applicant is ordered returned to the
point at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.
 

DELIVERED: March 9, 2005
DO NOT PUBLISH